Third District Court of Appeal
                               State of Florida

                        Opinion filed September 30, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2331
                          Lower Tribunal No. 14-8876
                             ________________


                             Davis Yves Nicolas,
                                     Appellant,

                                        vs.

                              Minouche Blanc,
                                     Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, John
Schlesinger, Judge.

     Hegel Laurent, for appellant.

     Yolande Henry Van Dam; Barbara Green, for appellee.


Before LAGOA, EMAS and FERNANDEZ, JJ.

     PER CURIAM.
      Appellant, Davis Yves Nicolas (“Father”), appeals a final order granting the

petition of Appellee, Minouche Blanc (“Mother”), to relocate to Georgia. Father

contends that there was no competent and substantial evidence to support the

court’s final order. Having reviewed the trial court’s thorough order, and the

record evidence upon which it was based, we find that the trial court properly

considered and applied the requisite and applicable factors set forth in section

61.13001(7), Florida Statutes (2014), and articulated findings of fact which were

supported by the competent substantial evidence presented. We affirm the trial

court’s order granting relocation.1




1 Father raises two additional issues, each of which we find to be without merit,
and only one of which warrants any further discussion. Father asserts that, on the
day of the final hearing, Mother provided Father with a copy of a letter from her
prospective employer in Georgia. Before the hearing began, Father moved to
exclude the letter as a potential exhibit, given that Mother provided it to Father
immediately before the hearing. The trial court denied the motion to exclude, but
indicated it would hear further objections if and when Mother sought to introduce
the letter during the hearing. The record establishes that Mother never sought to
introduce the letter into evidence and there is nothing in the record to suggest the
letter was considered by the trial court. Any asserted error resulting from the
court’s pretrial ruling was therefore harmless.

                                         2